                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    GREENEVILLE DIVISION

      UNITED STATES OF AMERICA,                      )
                                                     )
                  Plaintiff,                         )               2:19-CR-00115-DCLC
                                                     )
           vs.                                       )
                                                     )
      MELVIN CHISM,                                  )
                                                     )
                  Defendant.                         )
                                                     )

                                               ORDER

          This matter is before the Court on the Report and Recommendations (R&R) of the United

  States Magistrate Judge dated April 21, 2021 [Doc. 87]. The magistrate judge recommends that

  Defendant’s first and third motions to suppress [Docs. 44 and 57] be denied. Defendant sought to

  suppress all or part of the statement he made to law enforcement officers on May 7, 2019. The

  United States filed responses [Docs. 54 and 82] and the magistrate judge conducted an evidentiary

  hearing on the motions on March 23, 2021. Defendant did not file any objections to the R&R.1

          After a thorough review of the R&R, the Court finds that it properly analyzes the issues

  raised by Defendant in the motions to suppress. For the reasons set forth in the R&R, which are

  incorporated by reference herein, it is hereby ORDERED that the Report and Recommendation

  [Doc. 87] is ADOPTED and APPROVED, and that Defendant’s motions to suppress [Docs. 44

  and 57] are DENIED.

          SO ORDERED:

                                                s/Clifton L. Corker
                                                United States District Judge


  1
         See Fed. R. Crim. P. 59(b)(2) (“Within 14 days after being served with a copy of the
  recommended disposition . . . a party may [file] specific written objections to the proposed findings
  and recommendations . . . . Failure to object in accordance with this rule waives a party’s right to
  review.”); U.S. v. Walters, 638 F.2d 947, 950 (6th Cir. 1981) (“[A] party shall file objections [to
  an R&R] with the district court or else waive right to appeal.”).


Case 2:19-cr-00115-DCLC-CRW Document 94 Filed 05/10/21 Page 1 of 1 PageID #: 371
